Citation Nr: 0715663	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for a 
right knee disability, to include whether the reduction was 
proper.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee with meniscal tear, status post 
meniscectomy, currently evaluated as 10 percent disabling. 

3. Entitlement to an initial compensable evaluation for loss 
of extension of the right knee with meniscal tear, status 
post partial meniscectomy.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2003, the veteran submitted a notice of 
disagreement on a VA Form 9 in which he requested a hearing 
before a Veterans Law Judge at the RO.  He was informed by 
the RO in an October 2003 letter that it could not schedule a 
hearing before the Board until he has submitted a substantive 
appeal, and that when a statement of the case is issued, he 
would be given a VA Form 9 for that purpose.  The veteran 
subsequently returned his VA Form 9 in September 2004, and he 
indicated that he did not want a hearing before the Board.  
In September 2004, the veteran requested a hearing at the RO, 
and one was scheduled for him in October 2004.  A conference 
was conducted with the DRO in October 2004.  


FINDINGS OF FACT

1.  The veteran was given notice of the proposed reduction in 
a July 2003 letter which was sent to his last address of 
record; he was notified of his right to submit additional 
evidence and request a predetermination hearing.  

2.  A September 2003 rating decision reduced the rating for 
the veteran's service-connected right knee disability from 20 
to 10 percent, effective December 1, 2003.  

3.  At the time of the September 2003 rating decision, the 20 
percent rating for the veteran's service-connected right knee 
disability had been in effect for less than five years.  

4.  The medical evidence reflects material improvement in the 
veteran's service-connected right knee disability under the 
ordinary conditions of his life.

5.  The veteran's service-connected right knee disability is 
manifested by complaints of pain and flare-ups with increased 
activity without episodes of dislocation, or recurrent 
subluxation and with motion documented from 0 to 130 degrees 
in June 2003, and from 5 to 90 degrees in October 2004 
without crepitus and no instability. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for the veteran's service-
connected right knee disability from 20 to 10 percent, 
effective December 1, 2003, was proper.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256-5261 (2003-2006).  

2.  The criteria for a rating beyond 10 percent for traumatic 
arthritis of the right knee with meniscal tear, status post 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, DCs, 5010-5260, (2006).  

3.  The criteria for an initial compensable evaluation for 
loss of extension of the right knee with meniscal tear, 
status post partial meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5010-5261 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of a 20 Percent Rating for Arthritis of the Right 
Knee with Meniscal Tear, Status Post Meniscectomy

In April 2002, the RO granted service connection for 
traumatic arthritis, right knee with meniscal tear, status 
post partial meniscetomy, and assigned a 20 percent 
evaluation effective from June 27, 2001.  This was based on 
VA outpatient treatment records and a VA examination dated in 
March 2002.  VA outpatient treatment records showed treatment 
for right knee arthritis in 2001.  In May 2001, he complained 
of pain and recurrent effusions and cortisone shots.  Motion 
was from 0 to 115 degrees.  

In connection with his claim, the veteran was afforded a VA 
medical examination in March 2002.  He complained of right 
knee pain.  It was noted that he had undergone arthroscopic 
surgery a year prior and was noted to have a right meniscal 
tear.  He reported having crepitus.  Examination showed gross 
crepitus in his knees.  Extension was noted to be to 180 and 
flexion was to 20 degrees.  X-rays showed traumatic 
arthritis.  

In April 2002, the RO granted service connection for a right 
knee disability, and assigned and initial evaluation of 20 
percent, effective June 27, 2001, pursuant to Diagnostic 
Codes 5010-5260 for limitation of flexion.  

On VA examination in June 2003, the veteran complained of 
pain and flare-ups with increased activity.  He denied any 
episodes of dislocation, or recurrent subluxation.  On 
examination, range of motion of the right knee was from 0 to 
130 degrees without crepitus.  He was stable to varus, valgus 
stress.  The examiner noted pain with repetitive flexion and 
extension of the knee with tenderness to palpation over the 
medial joint line.  Muscle strength was 5/5.  X-rays showed 
moderately advanced degenerative osteoarthritis changes with 
narrowing of the joint spaces, subchrondral sclerosis and 
osteophyte formation, with no significant interval change in 
the findings since previous studies.  The diagnosis was: 
right knee degenerative arthritis, status post meniscectomy.  


Based on this evidence, in a June 2003 rating decision, the 
RO proposed to reduce the rating for the veteran's right knee 
disability from 20 to 10 percent.  In a July 2003 letter, he 
was notified of the proposed reduction, and offered the 
opportunity to attend a hearing and submit evidence to show 
that the reduction should not be made.  The veteran submitted 
no evidence which addressed his right knee disorder, and he 
did not request a hearing within the time frame prior to the 
reduction.  

In a September 2003, rating decision, therefore, the RO 
effectuated the proposed reduction, and assigned a 10 percent 
rating for the veteran's right knee disorder, pursuant to DC 
5010-5260, effective from December 1, 2003.  The veteran 
appealed the RO's decision.  

Regulations provide that where action by the rating agency 
would result in the reduction or discontinuance of 
compensation payments, a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
beneficiary of the compensation payments be notified at his 
or her latest address of record of the contemplated action, 
furnished detailed reasons therefor, and be given 60 days 
from the date of the notice for the presentation of 
additional evidence to show that the compensation payments 
should be continued at their present level.  38 C.F.R. § 
3.105(e).

Furthermore, the veteran must be informed that he or she may 
request a predetermination hearing provided that the request 
is received by VA within 30 days from the date of the notice 
of the proposed rating reduction.  If a timely request for a 
predetermination hearing is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date; 
that the hearing will be conducted by VA personnel who did 
not participate in the proposed adverse action and who will 
bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i).  

Unless otherwise provided, final rating action will be taken 
and the award will be reduced or discontinued effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).  

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  The veteran was 
given the required notice of the proposed reduction, which 
was sent to his last current address of record.  He was given 
the required notice of his right to a predetermination 
hearing, and he did not request such a hearing.  Moreover, 
the rating reduction was not made effective before the last 
day of the month in which a 60-day period from the date of 
notice to him.  

The Board has considered the criteria governing rating 
reductions for service connected disabilities found at 38 
C.F.R. § 3.344.  This regulation, however, applies to ratings 
that have continued for long periods of time at the same 
level (five years or more).  Brown v. Brown, 5 Vet. App. 413 
(1993).  At the time of the September 2003 rating decision, 
the 20 percent rating for the veteran's service-connected 
right knee disability had been in effect for less than five 
years.  The record shows that in an April 2002 rating 
decision, the RO granted service connection for a right knee 
disability and assigned an initial 20 percent rating, 
effective June 27, 2001.  In the September 2003 rating 
decision on appeal, the RO reduced his disability rating to 
10 percent, effective December 1, 2003.  Therefore, the 20 
percent rating was in effect less than 5 years, and the 
provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability evaluations do not apply; reexamination 
disclosing improvement will warrant a rating reduction.  38 
C.F.R. § 3.344(c).

Nevertheless, there are several general VA regulations that 
apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Brown, 5 
Vet. App. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet. App. at 420-21; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless the Board concludes that a preponderance of evidence 
weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

For the reasons set forth below, the Board concludes that the 
record reflects actual improvement in the veteran's right 
knee disability as well as improvement in his ability to 
function under the ordinary conditions of life and work.  The 
examination in June 2003 showed that range of motion of the 
veteran's right knee has significantly improved since the 
March 2002 examination upon which the 20 percent rating was 
based.  

The Board notes that disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R., Part 4.  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7. Consideration 
of the medical history of the severity of a disability is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2006).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As set forth above, the medical evidence at the time of the 
reduction reflects that the veteran's service-connected right 
knee disorder was manifested by pain and limitation of 
motion, noted as from 0 to 130 degrees.  However, this 
impairment is no longer of such severity as to constitute a 
20 percent evaluation under DC 5260, which requires flexion 
to be limited to 30 degrees for a 20 percent evaluation.  Nor 
does the evidence show that the veteran's right knee 
disability is manifested by extension limited to 15 degrees 
or more (DC 5261), moderate instability (DC 5257), frequent 
episodes of locking pain and effusion (DC 5258), or ankylosis 
(DC526), so that a rating of 20 percent is not warranted 
under any of those codes.  

As noted, the June 2003 VA medical examination showed 
improvement in the range of motion of the veteran's right 
knee (0 to 130 degrees) with no crepitus. He was stable to 
varus and valgus stress.  By comparison in March 2002, motion 
was 180 to 20 degrees with gross crepitus.  The Board finds 
that the June 2003 findings do not constitute manifestations 
supporting a 20 percent evaluation.  Further, the Board notes 
that the veteran was examined by VA subsequent to the 
reduction in October 2004.  Flexion was noted to be to 90 
degrees, and there was no instability.  This demonstrates 
actual improvement.  The Board would point out that and based 
on the findings therein documented (extension as 5 degrees), 
the veteran was assigned a separate noncompensable evaluation 
for right knee loss of extension from October 2004.  The 10 
percent rating for loss of flexion of the right knee under DC 
5260 effective from December 2003, was confirmed and 
continued.  

For the reasons stated above, the Board finds that the RO 
followed the proper procedures for reducing the veteran's 
service-connected right knee disorder from 20 to 10 percent, 
effective December 1, 2003, and that this reduction is 
supported by the competent medical evidence that was before 
the RO at the time of the reduction.  The evidence since the 
reduction confirms actual improvement.  As the preponderance 
of the evidence is against the claim for restoration of a 20 
percent rating for the veteran's right knee disability, the 
benefit-of-the-doubt doctrine is inapplicable, and the appeal 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Evaluations

The veteran contends that his right knee disability is worse 
than the current rating reflects.  As noted above, disability 
ratings are determined by evaluating the extent to which a 
veteran's service connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's right knee disability is now rated as 10 
percent disabling under DC 5260 with a separate 
noncompensable evaluation under DC 5261.  The Board has 
determined that increased evaluations are not warranted.  

Limitation of flexion of the leg is rated 30 percent at 15 
degrees, 20 percent at 30 degrees, 10 percent at 45 degrees, 
and noncompensable (zero percent) at 60 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Limitation of  
extension of the leg is rated 50 percent at 45 degrees, 40  
percent at 30 degrees, 30 percent at 20 degrees,  20 percent  
at 15 degrees, 10 percent at 10 degrees, and noncompensable  
(zero percent) at 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  On VA examination in June 2003, 
motion of the right knee was noted to be from 0 to 130 
degrees.  On VA examination in October 2004, motion or the 
right knee was from 5 to 90 degrees.  In this case, the  
Board finds that a preponderance of the evidence shows that 
veteran's range of motion findings of record do not warrant  
an increased rating under either Diagnostic Code 5260 or 5261 
for his service-connected right knee disability.  

The Board has considered other potentially applicable DC's .  
Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  
On VA examination in July 2003, the veteran denied any 
dislocation or subluxation, and on examination, the right 
knee was found to be stable to varus and valgus stress.  On 
VA examination in October 2004, the examiner noted that he 
did not appreciate any ligamental instability with pro-
ligamental testing.  Consequently, evidence of record does 
not support the assignment of an increased rating for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5257, as the findings concerning the right 
knee do not show any findings of even slight instability.  
See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2006).  

It is neither contended nor shown that the veteran's service-
connected right knee disability involves ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), impairment of tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  Although the veteran underwent arthroscopic surgery 
for a torn medial meniscus, described as a partial medial 
meniscectomy, VA radiology reports in June 2003 in October 
2004 generally showed joint space narrowing, and thus the 
Board concludes that a separate, compensable rating under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage, is not supported by the evidence.  

The criteria for a higher rating under Diagnostic Codes 5256 
through 5263 have not been met.  The Board finds that the 
evidence does not support the assignment of an increased or 
additional separate rating for the veteran's service-
connected right knee disability under the Schedule at any 
time during the appeal period.  See 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a (2006).  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examination in June 2003, pain on motion was not 
indicated; however, the veteran was noted to have pain with 
repetitive flexion and extension of the knee.  On VA 
examination in October 2004, it was noted that the veteran 
was not able to work; however, this was attributed to his 
wrist pain.  He reported restricted activity due to his right 
knee pain, including difficulty standing for any period of 
time and walking any significant distance.  

After considering the effects of the pain on movement,  
functional limitation, and tenderness, as described in the 
records of examination the Board concludes that the disabling 
effects of  the pain alone do not meet or more nearly 
approximate the  criteria for assignment of a higher rating 
under 38 C.F.R. §§  4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. 
Brown, 8 Vet. App.  202 (1995).  Flexion of the right knee is 
to 90 degrees which does not support even a compensable 
evaluation under DC 5260 and thus any impairment that the 
veteran has is adequately compensated in the 10 percent 
evaluation assigned. 

The Board will also consider whether a separate, compensable 
evaluation is warranted for a surgical scar.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Effective August 30, 
2002, new regulations were promulgated concerning ratings for 
skin disorders (including scars).  In this case the evidence 
does not show that a separate compensable rating is warranted 
for a right knee scar.  Under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803,  7804, or 7805 (2006), a 10 percent 
evaluation is warranted  for superficial scars that are 
painful on examination, for  scars that exceed 6 square 
inches, for scars are unstable, or  for scars that limit 
function.  In this case, none of the medical evidence of 
record shows complaints or findings of pain or tenderness 
concerning any right knee scars.   On VA examination in June 
2003 and in October 2004 no scarring was noted.  The Board 
finds that there is no evidence to show that the veteran has 
compensable manifestations of any right knee scars under any 
version of 38 C.F.R. § 4.118.  Consequently, the assignment 
of a separate 10 percent evaluation for right knee scarring 
is not warranted.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here the appeal is not taken as the result of a claim by the 
veteran for benefits but rather as the result of findings 
determined by VA examination of the veteran conducted on a 
routine basis.  Thus, as the veteran did not submit a claim 
on this issue, the duty to notify does not apply.  However, 
in a rating reduction case as here, 38 C.F.R. § 3.105(e) 
provides procedural safeguards as to notice and provisions 
for an effective date.  Under 38 C.F.R. § 3.105(e), where the 
reduction in an evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result 
in a reduction of compensation payments, a rating proposing 
the reduction will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level, which is to the same effect 
as the request for evidence under 38 C.F.R. § 3.159.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.

The veteran had pre-adjudication notice and was informed of 
the evidence he could submit and that he could have a 
hearing.  The veteran was informed of the requirements 
necessary regarding the propriety of the reduction in the 
notice letter sent to him in July 2003, and he had ample time 
in which to respond to the notice letter.  The content of the 
pre-adjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence), and, of Pelegrini, supra (provide any evidence in 
the claimant's possession that pertains to a claim).  

Additionally, in October 2003, and in August 2005, the RO 
sent the veteran a notice letter.  While the October 2003 
letter did not specifically state that the veteran should 
send any evidence he had in his possession, the August 2005 
letter did.  Thus that letter met the requirements of 
Quartuccio.  The requisite notice was ultimately provided to 
the appellant before the final transfer and certification of 
the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), revs' on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Service connection for right 
knee disability was substantiated years ago.  Moreover, the § 
3.105(e) notice contains the effective date provisions for a 
rating reduction and, combined with the copy of the rating 
decision also enclosed with the letter, provided notice of 
the type of evidence necessary to establish a disability 
rating.  The Board concludes that the preponderance of the 
evidence is against the appellant's claim, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In addition, the veteran has not identified any records which 
could be pertinent to his claim that have not been secured.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  


	(CONTINUED ON NEXT PAGE)




ORDER

As the reduction of the rating assigned for the veteran's 
service-connected right knee disorder from 20 to 10 percent 
was proper, the benefit sought on appeal must be denied.

An increased evaluation for traumatic arthritis of the right 
knee with meniscal tear, status post meniscectomy, beyond 10 
percent is denied.  

An initial compensable evaluation for loss of extension of 
the right knee with meniscal tear, status post partial 
meniscectomy, is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


